DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 and 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ryberg (U.S. 2015/0183326) in view of Evans (U.S. 10,457,392) and in further view of Kisser (US 9,815,633).

Regarding claim 1, Ryberg teaches a system for storing an unmanned aerial vehicle (shown below in figure 1A item 100 defined in paragraph [0035] as a rack system for storing unmanned aerial vehicles (UAV), item 102).
Ryberg teaches comprising: a storage container configured to store an unmanned aerial vehicle (shown in figure 1A wherein a storage container is interpreted as a rack system item 100).
Ryberg teaches, the storage container including: one or more shelves attached to a holding structure, each shelf of the one or more shelves (shown in figure 1A wherein storage container item 100, interpreted as a rack system includes shelves, interpreted as trays item 104. The shelves, trays item 104, are attached to a holding structure interpreted as a frame item 106).
Ryberg teaches (i) being configured to support an unmanned aerial vehicle (UAV) (shown in figure 1A wherein shelves, item 104 are configured to support an unmanned aerial vehicle item 102).
Ryberg teaches (ii) defining a shelf area configured to receive the UAV (shown in figure 1A wherein the shelf area item 104 configured to receive a UAV item 102). 
Ryberg teaches a lid covering at least of the one or more shelves, at least a portion of the lid or at least a portion of the shelf is semi-transparent or transparent (paragraph [0045] teaches wherein the rack system may comprise a lid, interpreted as a door. Paragraph teaches wherein [0038] the a portion of the shelf may be transparent, wherein the tray may be semipermeable or mesh).
Ryberg teaches a charging connector in the storage container, the charging connector being configured to electrically connect one or more batteries of the UAV of each of the one or more shelves to an electrical energy source outside of the storage container (paragraph [0036] teaches wherein each tray of the plurality of trays 104 may be connected to a battery-charging apparatus 108, and configured to electrically contact an UAV 102 on the tray to thereby permit charging the UAV while stored on the tray. Figure 1B shows wherein the electrical energy source, item 108, is outside of the storage container. Paragraph [0061] teaches wherein the battery charger(s) may be electrically connected to one or more power supplies 1206, which may in turn be electrically connectable to an generator 1208, which is also outside of the storage container). 
Ryberg does not explicitly teach for each shelf of the one or more shelves, a data connector configured to connect a data storage device of the UAV to a storage unit outside of the storage container, the data connector being further configured to transfer of flight data between the data storage device of the UAV and the storage unit, while the UAV is being supported by the corresponding shelf; and a detection system configured to enable inspection of a structure of at least one UAV.
Evans teaches for each shelf of the one or more shelves,  a data connector configured to connect a data storage device of the UAV to a storage unit outside of the storage container, (defined in column 9 lines 42 – 64 wherein the landing platform and/or other parts of the landing area 205, which includes shelf item 206 may include charging and/or communication port capabilities for the UAV, interpreted as transportation unit 500 and a shelf 206, may include a communication port for the UAV, item 500. Evans teaches in column 21 lines 16 – 46 and figure 3 teaches wherein data such as travel paths are stored within the UAV and may be sent to the charging unit item 200 via a charging port within landing area 205 or transmitted to a storage device outside the landing area such as a memory item 324 within base management item 326. Figure 6 shows wherein program instructions, data, and/or travel paths may be received, sent, or stored upon different types of computer-accessible media, such as non-transitory media, or on similar media separate from the non-transitory computer readable storage medium 620 or the transportation unit control system 510).
Evans teaches a detection system configured to enable inspection of a structure of at least one UAV ( Figure 2, shown below, shows shelves. Column 26 lines 51 – 54 teaches wherein sensors on the mobile unit, comprising shelves, may be used to inspect the structure of at least one UAV). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Ryberg reference with the detection system of the Evans reference so that the UAVs may be more accurately charged for their destinations.
The suggestion/motivation for combination can be found in the Evans reference in column 26 lines 51 – 54 wherein the travel paths of the UAVs are monitored and recorded.
Ryberg in view of Evans do not explicitly teach wherein the data connector being further configured to transfer of flight data accrued during a flight of the UAV between the data storage device of the UAV and the storage unit, while the UAV is being supported by the corresponding shelf, the flight data including characterization of a mission.
Kisser teaches wherein the data connector being further configured to transfer of flight data accrued during a flight of the UAV between the data storage device of the UAV and the storage unit, while the UAV is being supported by the corresponding shelf, the flight data including characterization of a mission (shown in figure 2 wherein the UAV is received within a shelf charging station. Within the shelf charging station, the UAV is supported by a diagnostic test station item 218. Column 5 lines 42 – 66 teaches wherein the diagnostic test area includes a connector which allows data to be exchanged between the UAV and the charging station. Column 6 lines 28 – 39 teaches wherein the UAV may provide flight data interpreted as diagnostic information gathered during the flight and saved to a log file. This log file may then be transferred to the diagnostic device when it is connected to the UAV).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Ryberg  in view of Evans reference with the conveyance system of the Kisser reference so that the UAVs may be easily stored and evaluated. 
The suggestion/motivation for combination can be found in the Kisser reference in column 3 lines 31 – 59 wherein the conveyor system allows for the UAVs to be easily stored and evaluated.




    PNG
    media_image1.png
    344
    274
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    499
    783
    media_image2.png
    Greyscale


Regarding claim 2, Ryberg teaches  system for storing an unmanned aerial vehicle (shown in figure 1A item 100 defined in paragraph [0035] as a rack system for storing unmanned aerial vehicles (UAV), item 102).
Ryberg teaches comprising: a storage container including a base and a lid covering the base, the based being configured to support an unmanned aerial vehicle (UAV) (paragraph [0045] teaches wherein the rack system may comprise a lid, interpreted as a door. Paragraph teaches wherein [0038] the a portion of the shelf may be transparent, wherein the tray may be semipermeable or mesh).
Ryberg teaches a charging connector in the storage container, the charging connector being configured to electrically connect one or more batteries of the UAV to an electrical energy source outside of the storage container, (paragraph [0036] teaches wherein each tray of the plurality of trays 104 may be connected to a battery-charging apparatus 108, and configured to electrically contact an UAV 102 on the tray to thereby permit charging the UAV while stored on the tray. Figure 1B shows wherein the electrical energy source, item 108, is outside of the storage container. Paragraph [0061] teaches wherein the battery charger(s) may be electrically connected to one or more power supplies 1206, which may in turn be electrically connectable to an generator 1208, which is also outside of the storage container).
Ryberg does not explicitly teach while the UAV is being supported by the base for the UAV a data connector configured to connect a data storage device of the UAV to a storage unit outside of the storage container, the data connector being further configured to enable transfer of flight data between the data storage device of the UAV and the storage unit, while the UAV is being supported by the base.
Evans teaches while the UAV is being supported by the base for the UAV a data connector configured to connect a data storage device of the UAV to a storage unit outside of the storage container (defined in column 9 lines 42 – 64 wherein the landing platform and/or other parts of the landing area 205, which includes shelf item 206 may include charging and/or communication port capabilities for the UAV, interpreted as transportation unit 500 and a shelf 206, may include a communication port for the UAV, item 500. Evans teaches in column 21 lines 16 – 46 and figure 3 teaches wherein data such as travel paths are stored within the UAV and may be sent to the charging unit item 200 via a charging port within landing area 205 or transmitted to a storage device outside the landing area such as a memory item 324 within base management item 326. Figure 6 shows wherein program instructions, data, and/or travel paths may be received, sent, or stored upon different types of computer-accessible media, such as non-transitory media, or on similar media separate from the non-transitory computer readable storage medium 620 or the transportation unit control system 510).
Evans teaches a detection system configured to enable inspection of a structure of at least one UAV (column 26 lines 51 – 54 teaches wherein sensors on the mobile unit, comprising shelves, may be used to inspect the structure of at least one UAV). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Ryberg reference with the detection system of the Evans reference so that the UAVs may be more accurately charged for their destinations.
The suggestion/motivation for combination can be found in the Evans reference in column 26 lines 51 – 54 wherein the travel paths of the UAVs are monitored and recorded.
Ryberg in view of Evans do not explicitly teach the data connector being further configured to enable transfer of flight accured during a flight of the UAV data between the data storage device of the UAV and the storage unit, while the UAV is being supported by the base, the flight data including data characterizing information of a mission.
Kisser teaches wherein the data connector being further configured to enable transfer of flight accured during a flight of the UAV data between the data storage device of the UAV and the storage unit, while the UAV is being supported by the base, the flight data including data characterizing information of a mission (shown in figure 2 wherein the UAV is received within a shelf charging station. Within the shelf charging station, the UAV is supported by a diagnostic test station item 218. Column 5 lines 42 – 66 teaches wherein the diagnostic test area includes a connector which allows data to be exchanged between the UAV and the charging station. Column 6 lines 28 – 39 teaches wherein the UAV may provide flight data interpreted as diagnostic information gathered during the flight and saved to a log file. This log file may then be transferred to the diagnostic device when it is connected to the UAV).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Ryberg  in view of Evans reference with the conveyance system of the Kisser reference so that the UAVs may be easily stored and evaluated. 
The suggestion/motivation for combination can be found in the Kisser reference in column 3 lines 31 – 59 wherein the conveyor system allows for the UAVs to be easily stored and evaluated.

Regarding claim 3, Ryberg teaches the system according to claim 2, wherein the storage container comprises one or more security systems to secure the UAV (defined in paragraph [0040] wherein a lock is used to secure the trays within the storage container).
Ryberg does not explicitly teach wherein the one or more security systems being configured to send out an alert if a security system is tampered with or if the storage system is force-opened or tampered with.
Evans teaches wherein the one or more security systems being configured to send out an alert if a security system is tampered with or if the storage system is force-opened or tampered with (defined in column 4 line 66 – column 5 line 16 wherein notifications are provided to the user regarding the status and locations of the UAV during storage and charging, including providing information if the UAV is removed from the structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Ryberg reference with the detection system of the Evans reference so that the UAVs may be more accurately charged for their destinations.
The suggestion/motivation for combination can be found in the Evans reference in column 26 lines 51 – 54 wherein the travel paths of the UAVs are monitored and recorded

Regarding claim 4, Ryberg teaches the system according to claim 2, but does not explicitly teach further comprising a data transfer and a storage system to transfer data from a data storage device of the UAV to a data storage unit inside the storage container.
Evans teaches comprising a data transfer and a storage system to transfer data from a data storage device of the UAV to a data storage unit inside the storage container (defined in column 9 lines 42 – 64 wherein a shelf 206, may include a communication port for the UAV, item 500. Column 21 lines 16 – 46 and figure 3 teaches wherein data such as travel paths are stored within the UAV and may be sent to the charging unit item 200 via a charging port within landing area 205 or transmitted to a storage device outside the landing area such as a memory item 324 within base management item 326. Column 11 lines  51 – column 12 line 13 teaches wherein the mobile base management system 326 may receive or determine schedule data for the mobile base management system 326 and/or mobile base 200 may send instructions to or otherwise control the UAVs, interpreted as transportation units 500 for delivering and/or receiving items, travelling between mobile bases, etc).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Ryberg reference with the detection system of the Evans reference so that the UAVs may be more accurately charged for their destinations.
The suggestion/motivation for combination can be found in the Evans reference in column 26 lines 51 – 54 wherein the travel paths of the UAVs are monitored and recorded.

Regarding claim 6, Ryberg in view of Evans teaches the system according to claim 2, but does not explicitly teach wherein the storage container is configured to be handled by a conveyance system and stored in a storage facility configured to store a plurality of storage containers.
	Kisser teaches wherein the storage container is configured to be handled by a conveyance system and stored in a storage facility configured to store a plurality of storage containers (shown below figure 2 item 202 as a master conveyance device with a plurality of storage containers item 216).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Ryberg  in view of Evans reference with the conveyance system of the Kisser reference so that the UAVs may be easily stored and evaluated. 
The suggestion/motivation for combination can be found in the Kisser reference in column 3 lines 31 – 59 wherein the conveyor system allows for the UAVs to be easily stored and evaluated.


    PNG
    media_image3.png
    554
    772
    media_image3.png
    Greyscale



Regarding claim 7, Ryberg in view of Evans teaches the system according to claim 2, but does not explicitly teach wherein the UAV is conveyed by a conveyance system to a first testing area in a storage facility wherein data from a mission of the unmanned aerial vehicle is retrieved.
	Kisser teaches wherein the UAV is conveyed by a conveyance system to a first testing area in a storage facility wherein data from a mission of the unmanned aerial vehicle is retrieved (defined in column 6 lines 28 – 39 wherein the UAV may provide flight information to a log file within a testing station). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Ryberg  in view of Evans reference with the conveyance system of the Kisser reference so that the UAVs may be easily stored and evaluated. 
The suggestion/motivation for combination can be found in the Kisser reference in column 3 lines 31 – 59 wherein the conveyor system allows for the UAVs to be easily stored and evaluated.

Regarding claim 8, Ryberg in view of Evans teaches the system according to claim 7, but does not explicitly teach wherein the UAV is conveyed by the conveyance system to a second testing area in the storage facility wherein structural integrity of an airframe of the unmanned aerial vehicle is assessed.
	Kisser teaches wherein the UAV is conveyed by the conveyance system to a second testing area in the storage facility wherein structural integrity of an airframe of the unmanned aerial vehicle is assessed (defined in column 2 lines 48 – 65 wherein tests are performed on the UAV such as a structural integrity test). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Ryberg  in view of Evans reference with the conveyance system of the Kisser reference so that the UAVs may be easily stored and evaluated. 
The suggestion/motivation for combination can be found in the Kisser reference in column 3 lines 31 – 59 wherein the conveyor system allows for the UAVs to be easily stored and evaluated.

Regarding claim 9, Ryberg in view of Evans teaches the system according to claim 8, but does not explicitly teach wherein the UAV is conveyed by the conveyance system to a third testing area in the storage facility wherein propellers of the UAV are rotated so as to monitor a vibration of the unmanned aerial vehicle.
	Kisser teaches wherein the UAV is conveyed by the conveyance system to a third testing area in the storage facility wherein propellers of the UAV are rotated so as to monitor a vibration of the unmanned aerial vehicle (column 2 lines 48 – 65 wherein a plurality of testing areas interpreted as testing stations may be included within the system. Column 4 lines 40 – 62 wherein structural tests of the UAV include identifying irregularities in with the propellers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Ryberg  in view of Evans reference with the conveyance system of the Kisser reference so that the UAVs may be easily stored and evaluated. 
The suggestion/motivation for combination can be found in the Kisser reference in column 3 lines 31 – 59 wherein the conveyor system allows for the UAVs to be easily stored and evaluated.

Regarding claim 10, Ryberg in view of Evans teaches the system according to claim 7, but does not explicitly teach wherein the conveyance system comprises an automated guided vehicle (AGV), a robot, or conveyor belt, or any combination thereof for transporting the UAV to its intended location in the storage facility.
	Kisser teaches wherein the conveyance system comprises an automated guided vehicle (AGV), a robot, or conveyor belt, or any combination thereof for transporting the UAV to its intended location in the storage facility (defined in column 3 lines 31 – 49 wherein the master conveyance device may include a conveyor belt). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Ryberg  in view of Evans reference with the conveyance system of the Kisser reference so that the UAVs may be easily stored and evaluated. 
The suggestion/motivation for combination can be found in the Kisser reference in column 3 lines 31 – 59 wherein the conveyor system allows for the UAVs to be easily stored and evaluated.

Regarding claim 11, Ryberg in view of Evans teaches the system according to claim 7, but does not explicitly teach wherein the storage container comprises vents, and wherein the storage facility comprises a cooling system comprising an air duct configured to be aligned with said vents.
	Kisser teaches wherein the storage container comprises vents, and wherein the storage facility comprises a cooling system comprising an air duct configured to be aligned with said vents (defined in column 5 lines 24 – 41 wherein the system 200 may also include a cooling device such as a fan or air conditioning unit that blows cool air on the UAVs 104 as they move between stations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Ryberg  in view of Evans reference with the conveyance system of the Kisser reference so that the UAVs may be easily cooled during evaluation. 
The suggestion/motivation for combination can be found in the Kisser reference in column 5 lines 24 - 59 wherein the conveyor system allows for the UAVs to be easily cooled.

Regarding claim 12, Ryberg teaches a system for storing one or more unmanned aerial vehicles, comprising: 
Ryberg teaches one or more shelves attached to a holding structure, each shelf of the one or more shelves (shown in figure 1A wherein storage container item 100, interpreted as a rack system includes shelves, interpreted as trays item 104. The shelves, trays item 104, are attached to a holding structure interpreted as a frame item 106).
Ryberg teaches (i) being configured to support an unmanned aerial vehicle (UAV) (shown in figure 1A wherein shelves, item 104 are configured to support an unmanned aerial vehicle item 102).
Ryberg teaches (ii) defining a shelf area configured to receive the UAV (shown in figure 1A wherein a shelf area item 104 receives UAVs item 102). 
Ryberg teaches an electrical charging station configured to charge one or more electrical batteries of the UAV of each of the one or more shelves, while the UAV is being supported by the corresponding shelf (defined in paragraph [0036] wherein each tray of the plurality of trays 104 may be connected to a battery-charging apparatus 108, and configured to electrically contact an UAV 102 on the tray to thereby permit charging the UAV while stored on the tray). 
Ryberg does not explicitly teach a data transfer and storage system configured to transfer and store flight data that is previously stored in a data storage device of the UAV of each shelf of the one or more shelves in a data storage unit, while the UAV of each shelf of the one or more shelves is being supported by the corresponding shelf.
Evans teaches a data transfer and storage system configured to transfer and store flight data that is previously stored in a data storage device of the UAV of each shelf of the one or more shelves in a data storage unit, while the UAV of each shelf of the one or more shelves is being supported by the corresponding shelf (defined in column 9 lines 42 – 64 wherein a shelf 206, may include a communication port for the UAV, item 500. Column 21 lines 16 – 46 and figure 3 teaches wherein data such as travel paths are stored within the UAV and may be sent to the charging unit item 200 via a charging port within landing area 205 or transmitted to a storage device outside the landing area such as a memory item 324 within base management item 326. Column 11 lines  51 – column 12 line 13 teaches wherein the mobile base management system 326 may receive or determine schedule data for the mobile base management system 326 and/or mobile base 200 may send instructions to or otherwise control the UAVs, interpreted as transportation units 500 for delivering and/or receiving items, travelling between mobile bases, etc).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Ryberg reference with the detection system of the Evans reference so that the UAVs may be more accurately charged for their destinations.
The suggestion/motivation for combination can be found in the Evans reference in column 26 lines 51 – 54 wherein the travel paths of the UAVs are monitored and recorded.
Ryberg in view of Evans do not explicitly teach wherein the flight data being accrued during a flight of the UAV and including data characterizing information of a mission (shown in figure 2 wherein the UAV is received within a shelf charging station. Within the shelf charging station, the UAV is supported by a diagnostic test station item 218. Column 5 lines 42 – 66 teaches wherein the diagnostic test area includes a connector which allows data to be exchanged between the UAV and the charging station. Column 6 lines 28 – 39 teaches wherein the UAV may provide flight data interpreted as diagnostic information gathered during the flight and saved to a log file. This log file may then be transferred to the diagnostic device when it is connected to the UAV).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Ryberg  in view of Evans reference with the conveyance system of the Kisser reference so that the UAVs may be easily stored and evaluated. 
The suggestion/motivation for combination can be found in the Kisser reference in column 3 lines 31 – 59 wherein the conveyor system allows for the UAVs to be easily stored and evaluated.

Regarding claim 13, Ryberg teaches the system according to claim 12, wherein the shelf area of each of the one or more shelves are configured to protect the supported UAV (paragraph [0045] teaches wherein the rack system may a door to protect the UVA).

Regarding claim 14, Ryberg in view of Evans teaches the system according to claim 12, but does not explicitly teach wherein the electrical charging station comprises a cooling system configured to cool the one or more electrical batteries of the one or more UAVs of the one or more shelves during a charging process of the one or more electrical batteries to keep the one or more electrical batteries cool.
	Kisser teaches wherein the electrical charging station comprises a cooling system configured to cool the one or more electrical batteries of the one or more UAVs of the one or more shelves during a charging process of the one or more electrical batteries to keep the one or more electrical batteries cool(defined in column 5 lines 24 – 41 wherein the system 200 may also include a cooling device such as a fan or air conditioning unit that blows cool air on the UAVs 104 as they move between stations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Ryberg  in view of Evans reference with the conveyance system of the Kisser reference so that the UAVs may be easily cooled during evaluation. 
The suggestion/motivation for combination can be found in the Kisser reference in column 5 lines 24 - 59 wherein the conveyor system allows for the UAVs to be easily cooled.

Regarding claim 15, Ryberg in view of Evans teaches the system according to claim 12, but does not explicitly teach wherein the data transfer and storage system comprises a cooling system configured to regulate a temperature of the data transfer and storage system.
	Kisser teaches wherein the data transfer and storage system comprises a cooling system configured to regulate a temperature of the data transfer and storage system (defined in column 5 lines 24 – 41 wherein the system 200 may also include a cooling device such as a fan or air conditioning unit that blows cool air on the UAVs 104 as they move between stations and during the testing which may include the transfer of data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Ryberg  in view of Evans reference with the conveyance system of the Kisser reference so that the UAVs may be easily cooled during evaluation. 
The suggestion/motivation for combination can be found in the Kisser reference in column 5 lines 24 - 59 wherein the conveyor system allows for the UAVs to be easily cooled.

Regarding claim 16, Ryberg teaches the system according to claim 12, wherein the UAV of each of the one or more shelves comprise the one or more batteries and one or more data storage devices, the one or more electrical batteries being configured to house the one or more data storage devices (paragraph [0036] teaches wherein the UAV may comprise one or more batteries. Figure 4 shows wherein the UAV item 400 may comprise a data storage device interpreted as a memory item 418). 

Regarding claim 17, Ryberg teaches the system according to claim 12, wherein the data previously stored in the data storage device of the UAV of each of the one or more shelves is transferred to the data transfer and storage system wirelessly (paragraph [0051] teaches wherein the wireless communication interface 420 may be configured to provide communications between the UAV 400 and a remote location).

Regarding claim 18, Ryberg teaches the system according to claim 12, but does not explicitly teach further comprising a detection system configured to inspect a structure of at least one UAV of the one or more shelves.
Evans teaches further comprising a detection system configured to inspect a structure of at least one UAV of the one or more shelves ( Figure 2, shown below, shows shelves. Column 26 lines 51 – 54 teaches wherein sensors on the mobile unit, comprising shelves, may be used to inspect the structure of at least one UAV). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Ryberg reference with the detection system of the Evans reference so that the UAVs may be more accurately charged for their destinations.
The suggestion/motivation for combination can be found in the Evans reference in column 26 lines 51 – 54 wherein the travel paths of the UAVs are monitored and recorded.

Regarding claim 19, Ryberg in view of Evans teaches the system according to claim 18, but does not explicitly teach wherein the detection system comprises a thermal sensor, an x-ray system, an ultrasound system, a visualization camera, or any combination thereof.
	Kisser teaches wherein the detection system comprises a thermal sensor, an x-ray system, an ultrasound system, a visualization camera, or any combination thereof (defined in column 4 lines 40 – 63 wherein an x-ray system may be sued to detect the structure of a UAV). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Ryberg  in view of Evans reference with the conveyance system of the Kisser reference so that the UAVs may be easily evaluated during testing. 
The suggestion/motivation for combination can be found in the Kisser reference in column 4 lines 40 - 63 wherein the UAVs may be easily evaluated during testing.


4.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ryberg (U.S. 2015/0183326) in view of Evans (U.S. 10,457,392) and in further view of and in further view of Kisser (US 9,815,633) as applied to claim 2 and in further view of Erikson (U.S. 20180186473).

Regarding claim 5, Ryberg in view of Evans and in further view of Kisser teaches the system according to claim 2, but does not explicitly teach wherein a structure of the storage container is configured to provide radiofrequency (RF) shielding to protect the UAV against RF interference.
	Erikson teaches wherein a structure of the storage container is configured to provide radiofrequency (RF) shielding to protect the UAV against RF interference (defined in paragraph [0034] wherein the storage container, interpreted as a compartment, the compartment includes a function of a Faraday cage, shielding the radio frequency waves used by Wi-Fi. Compartments function as Faraday cages by encasing them a thin layer of conductive material or metal mesh. Figures 2 and 3 are shown below wherein the storage container structure interpreted as a drone hotel comprises compartments with shields and may be positioned on a holding structure, a pole).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Ryberg  in view of Evans and in further view of Kisser reference with the shielding system of the Erikson reference so that wireless features of the UAV may be protected. 
The suggestion/motivation for combination can be found in the Erikson reference in paragraph [0034] wherein the shielding system allows for the wireless features of the UAVs may be protected. 

    PNG
    media_image4.png
    675
    592
    media_image4.png
    Greyscale

6.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ryberg (U.S. 2015/0183326) in view of Evans (U.S. 10,457,392) and in further view of Kisser (US 9,815,633) as applied to claim 12 and in further view of Smick (U.S. 20170158353).

Regarding claim 20, Ryberg in view of Evans and in further view of Kisser teaches the system according to claim 12, but does not explicitly teach further comprising indicator lights attached to the one or more shelves, the indicator lights being configured to indicate a location of an edge of the one or more shelves.
	Smick teaches further comprising indicator lights attached to the one or more shelves, the indicator lights being configured to indicate a location of an edge of the one or more shelves (paragraph [0146] teaches wherein the shelf, interpreted a flight deck 200 contains runway lights 210, LED beacon 211, LED strip 212 to indicate the location of the shelf). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Ryberg  in view of Evans and in further view of Evans reference with the lighting system of the Smick reference so that the UAVs may accurately land on the shelf of the container. 
The suggestion/motivation for combination can be found in the Smick reference paragraph [0146] wherein the lights allow for accurate landing of the UAV. 





Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 08/10/2022, with respect to the rejection(s) of claims 1, 2, and 12 under Ryberg in view of Evans have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ryberg in view of Evans and in further view of Kisser. 
The applicant argues that the Ryberg in view of Evans references do not explicitly teaches wherein the flight data transferred is flight data accrued during a flight of the UAV. The Evans system teaches a system wherein the shelves comprise a connection to charge and transfer data from the UAV to the shelf charging system. The information transferred in the Evans reference pertains to flight path information accrued during a flight gathered by a navigation system. The Evans system suggest flight data accrued during a flight. For clarification, the references are combined with the Kisser reference which teaches a transfer of flight data stored during a flight and received to evaluate the UAV during a diagnosis testing. 
2.	Regarding claims 3 – 11, and 13- 20, the claims are dependent upon claims 2 and 12, please see arguments above.






Conclusion
1.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
2.	US 20200373767 A1	Schweitzer; Ben Martin et al.: teaches a drone charging and maintenance station.
3.	US 20120078413 A1	Baker, JR.; Therman A.: teaches a portable device charging shelf
4.	US 20160233701 A1	GLIATIS; IOANNIS: teaches a portable device charging shelf
5.	US 20170158353 A1	Schmick; Mark: teaches a drone charging station with shelves
6.	US 20100176762 A1	Daymude; E. Andrew et al.: teaches a portable device charging shelf
7.	US 20110301748 A1	Lecarpentier; Romain: teaches a portable device charging station with a shelf store the portable devices.
8.	US 20190039752 A1	VENTURELLI; DAVIDE et al.: teaches a drone charging station with shelves.
9.	US 20190383052 A1	Blake; Jesse et al.: teaches a drone charging station with shelves.
10.	US 5744933 A	Inoue; Katsuhiro et al.: teaches a vending machine charging station for portable devices. 
11.	US 10432001 B1	Bellis; Vanessa: teaches a portable device charging shelf
12.	US 20030141840 A1	SANDERS G: teaches a portable device charging shelf.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859